Opinion issued March 14, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00723-CV
                            ———————————
       MADEMOISELLE’S PLACE AND LOIS YOUNG, Appellants
                                        V.
                    EDITH LOURDES REALES, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1107574


                          MEMORANDUM OPINION

      Appellants, Mademoiselle’s Place and Lois Young, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified that this appeal was subject to dismissal, appellants

did not adequately respond. See TEX. R. APP. P. 5, 42.3(c). Accordingly, we dismiss

the appeal for nonpayment of all required fees. We dismiss any pending motions as

moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2